Citation Nr: 1628726	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral ear disorder (claimed as itchy ears). 


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1998 to September 2002.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO in Indianapolis, Indiana, which, in pertinent part, denied service connection for a bilateral ear disorder. 

The Veteran had a hearing before a Decision Review Officer in January 2010.  A transcript of the hearing has been associated with the claims file. 

The case was previously before the Board in January 2016, where the Board remanded the issue on appeal for further development, including obtaining an addendum opinion to the November 2014 VA examination.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran contends generally that the currently claimed bilateral ear disorder, claimed as itchy ears, is due to service in Cuba.  See January 2010 RO hearing transcript.  

A May 2000 service treatment record reflects the Veteran scratched the right ear on a piece of metal after reaching for an object.  The service examiner assessed a "minor scratch" of the right ear and wrote "no disability."  The May 2002 service separation examination report reflects the Veteran was clinically evaluated as normal, and a July 2002 report of medical history reflects the Veteran denied any ear trouble.   

A January 2010 VA treatment record reflects the Veteran report peripheral dizziness.  The VA examiner noted a history of vertigo and that the Veteran was currently "vertigo free."  A May 2010 VA treatment record reflects the VA examiner diagnosed "otitis media L."  A February 2010 VA treatment record reflects the Veteran was diagnosed with benign paroxysmal positional vertigo, and an August 2012 VA examination report reflects a 2002 diagnosis of itchy ears.  

A November 2014 addendum opinion reflects a VA examiner concluded that it was less likely as not that any bilateral ear disorder was related to service.  The VA examiner's stated reason was that itchy ears were not reported during service and that vertigo manifested many years after service separation.  The January 2016 Board remand found this opinion to be conclusory, and requested an additional addendum opinion.  

In a February 2016 addendum opinion, the same VA examiner wrote that the Veteran's service treatment records reflected treatment for vertigo and otitis media during service, and, therefore, a bilateral ear disorder was related to service.  The Board finds this opinion to be based on an inaccurate factual premise because, as noted in November 2014 addendum opinion by the same examiner, the service treatment records do not reflect treatment for either vertigo or otitis media during service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  As discussed above, the Veteran was treated for a scratch to the right ear during service in May 2010, was clinically evaluated as normal at service separation in May 2002, and denied any ear trouble on the July 2002 report of medical history.     

Additionally, the Board finds it is unclear from the evidence of record whether the Veteran has current bilateral ear disorder.  As there remains some question as to whether the Veteran has current bilateral ear disorder and as to the etiology of the claimed bilateral ear disorder, the Board finds that an additional VA examination would be helpful.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to the treatment of the ears that are not already of record. 

2.  Schedule a VA examination to help ascertain the etiology of the claimed bilateral ear disorder.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  

3.  An interview of the Veteran regarding history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  Based on review of the appropriate records, the examiner should offer an opinion and supporting rationale on the following questions:

A)  Does the Veteran have a current bilateral ear disorder, to include vertigo, otitis media, or a disorder manifested by itchiness?  

B)  Is it as likely as not (i.e., to a probability of 50 percent or greater) that any diagnosed bilateral ear disorder is causally or etiologically related to service, to include a minor scratch on right ear in service in May 2000? 

4.  After completing all indicated development, the RO should readjudicate the issue in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 


_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





